Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as October 6, 2017, the date of the earliest priority application (United States provisional patent application serial number 62/568,958) for any claims which are fully supported under 35 U.S.C. 112(a) by the provisional application.
The effective filing date of this AIA  application is seen as April 3, 2020, the actual filing date, for any claims that are not fully supported by the foregoing provisional application.
The present application also claims priority to:
PCT international application number PCT/US2018/054778 filed October 6, 2018.
The claims originally filed April 3, 2020 are entered, currently outstanding, and subject to examination.

Claims 1-16 are currently pending.
No claims have been withdrawn.
No claims have been cancelled.
Claims 1-16 are currently outstanding and subject to examination.
This is a non-final action and is the first action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Information Disclosure Statement
Despite the prior prosecution history arising from the PCT application, no information disclosure statements have been filed in the present application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
44 at the top center of Fig. 1.
There may be other reference characters in the drawings not mentioned in the description. Applicant may want to ensure conformity between the drawings and the description, as well as vice versa.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2020/0278543 of Schultz et al. (Schultz).
WITH RESPECT TO CLAIM 1, Schultz discloses an optical waveguide apparatus for conveying image-bearing light beams (¶ 10, a waveguide for conveying image-bearing light beams from an image source to an eyebox) comprising:
a waveguide having an input region and an output region and first and second parallel planar surfaces that extend between the input region and the output region (¶ 51, 75; illustrated in Figs. 3 and 11; in-coupling diffractive optics 110R and 110BG align with each other along a common normal to the parallel front and back surfaces F and Bk.. . Per Fig. 11, blue light B transmits through both in-coupling diffractive optics 110G and 110R and is diffracted at in-coupling diffractive optic 110B. .. through turning grating TGB, and to out-coupling diffractive optic 120B);
a first in-coupling diffractive optic on first planar surface disposed to direct a first subset of image-bearing light beams (green light) into the waveguide for propagation from the input region to the output region (¶ 75, The green light G is also input at in-coupling diffractive optic 110G and is diffracted there. This beam is conveyed through waveguide substrate S2 via TIR to turning grating TGg);
a second in-coupling diffractive optic on second planar surface disposed to direct a second subset of image-bearing light beams (red light) into the waveguide for propagation from the input region to the output region (¶ 75, the red light R is also input at in-coupling diffractive optic 110G, is diffracted reflectively at in-coupling diffractive optic 110R and is conveyed by TIR to turning grating TGR and to out-coupling diffractive optic 120R); and

WITH RESPECT TO CLAIM 3, Schultz as set forth above discloses the waveguide apparatus of claim 1 including one in which
the first in-coupling diffractive optic (in-coupling diffractive optic 110G) operating in a transmissive mode diffracts the first subset of image-bearing light beams (green light) through the first planar surface for propagation along the waveguide and
the second in-coupling diffractive optic (in-coupling diffractive optic 110R) operating in a reflective mode diffracts the second subset of image-bearing light beams (red light) from the second planar surface for propagation along the waveguide.
¶ 75, Fig. 11A, red light R is also input at in-coupling diffractive optic 110G, is diffracted reflectively at in-coupling diffractive optic 110R. The green light G is also input at in-coupling diffractive optic 110G and is diffracted there. This beam is conveyed 
WITH RESPECT TO CLAIM 4, Schultz as set forth above discloses the waveguide apparatus of claim 3 including one in which
the second subset of image-bearing light beams (red light) transmit through the first and second planar surfaces before reaching the second in-coupling diffractive optic.
¶¶ 75; illustrated in Fig. 11A, The red light R is also input at in-coupling diffractive optic 110G, is diffracted reflectively at in-coupling diffractive optic 110R and is conveyed by TIR to turning grating TGR. The diffraction components are formed on one or both outer surfaces of the waveguide substrate.
WITH RESPECT TO CLAIM 5, Schultz as set forth above discloses the waveguide apparatus of claim 3 including one in which
the image-bearing beams of the first and second subsets differ in at least one of wavelength band, polarization, and range of angularly related beams.
¶ 12. "The first set of image bearing beams can comprise a first range of wavelengths and the second set of image bearing beams can comprise a second range of wavelengths that differs from the first range of wavelengths." Here, the first subset is green and the second subset is red.
WITH RESPECT TO CLAIM 6, Schultz as set forth above discloses the waveguide of claim 1 including one in which
first and second input sets of image-bearing light beams are directed to different positions along the waveguide in accordance with the offset between the first and second in-coupling diffractive optics.

WITH RESPECT TO CLAIM 7, Schultz as set forth above discloses the waveguide of claim 6 including one in which
the first input set of image-bearing light beams (green light) encounters the first in-coupling diffractive optic (Fig. 11A, 110G) for diffracting the first input set into the waveguide as the first subset of image-bearing light beams, and
the second input set of image-bearing light beams (red light) transmits through the first and second planar surfaces of the waveguide (per Fig. 11A) before encountering the second in-coupling diffractive optic (110R) for diffracting the second input set into the waveguide as the second subset of image bearing light beams.
WITH RESPECT TO CLAIM 8, Schultz as set forth above discloses the waveguide apparatus of claim 7 including one in which
the image-bearing beams of the first and second input sets differ in at least one of wavelength band, polarization, and range of angularly related beams.
¶ 12. "The first set of image bearing beams can comprise a first range of wavelengths and the second set of image bearing beams can comprise a second range of wavelengths that differs from the first range of wavelengths." Here, the first subset is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Schultz as set forth above.
WITH RESPECT TO CLAIM 9, Schultz as set forth above discloses an optical waveguide apparatus (¶ 76, Double-sided light guide 100 can be stacked above or below single-sided imaging light guide 22. Coupling of two double-sided light guides 100 can provide four color channels in a similar manner. See duplication of parts, below.) including one comprising:
first and second waveguides, each having first and second parallel planar surfaces on opposite sides of the waveguides (¶¶ 51, 76; Fig. 11A; in-coupling diffractive optics 110R and 110BG align with each other along a common normal to the parallel front and back surfaces F and Bk. Double-sided light guide 100 can be stacked above or below singlesided imaging light guide 22. Coupling of two double-sided light guides 100 can provide four color channels in a similar manner.);
a first in-coupling diffractive optic (110G) on the first planar surface of the first 
a third in-coupling diffractive optic (110B) on the first planar surface of the second waveguide and a fourth in-coupling diffractive optic on the second planar surface of the second waveguide (¶ 75, blue light B transmits through both in-coupling diffractive optics 110G and 110R and is diffracted at in-coupling diffractive optic 110B. Double-sided light guide 100 can be stacked above or below single-sided imaging light guide 22. Coupling of two double-sided light guides 100 can provide four color channels in a similar manner.);
the first and second in-coupling diffractive optics being offset with respect to each other along the first and second parallel planar surfaces of the first waveguide (¶¶ 51, 75; two color channels and formed on a single waveguide substrate S. The exploded view of Fig. 3B visually separates the front and back surfaces F and Bk.. .The red light R is also input at in-coupling diffractive optic 110G to out-coupling diffractive optic 120R. The green light G is also input at in-coupling diffractive optic 110G and is diffracted there. This beam is conveyed to out-coupling diffractive optic 
the third and fourth in-coupling diffractive optics being offset with respect to each other along the first and second parallel planar surfaces of the second waveguide (¶¶ 51, 76; two color channels and formed on a single waveguide substrate S. The exploded view visually separates the front and back surfaces F and Bk. . . Coupling of two double-sided light guides 100 can provide four color channels in a similar manner.
Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP § 2144.04(VI)(B). Here, the second waveguide with a third and fourth in-coupling diffractive optics is seen as a duplicate of the first waveguide with first and second in-coupling diffractive optics.
Schultz as set forth above does not disclose a second waveguide with third and fourth in-coupling diffractive optics. But, as set forth above, such a duplication adds additional resolution according to the basic operation of diffractive optics which operates in a manner similar (if not identical) to the first waveguide.
WITH RESPECT TO CLAIM 10, Schultz as set forth above discloses the waveguide apparatus of claim 9 including one in which
the first and third in-coupling diffractive optics are aligned with each other along a normal to the first and second parallel planar surfaces of the first and second waveguides.
¶¶ 52, 75; Fig. 11A; the in-coupling diffractive optics 110R and 110BG align with each other along a common normal to the parallel front and back surfaces F and Bk. . . 
WITH RESPECT TO CLAIM 11, Schultz as set forth above discloses the waveguide apparatus of claim 10 including one in which
the second and fourth in-coupling diffractive optics are aligned with each other along a normal to the first and second parallel planar surfaces of the first and second waveguides.
¶¶ 52, 75, 76; Fig. 11A; the in-coupling diffractive optics 110R and 110BG align with each other along a common normal to the parallel front and back surfaces F and Bk. The green light G is also input at in-coupling diffractive optic 110G and is diffracted there. Coupling of two double-sided light guides 100 can provide four color channels in a similar manner. Such alignment is seen as known by person of ordinary skill in the art before the effective filing date of the claimed invention.
WITH RESPECT TO CLAIM 12, Schultz as set forth above discloses the waveguide of claim 9 but not one in which
first and second input sets of image-bearing light beams are directed to different positions along the waveguide in accordance with the offset between the first and second in-coupling diffractive optics.
The paths are different per Fig. 11A. ¶ 75. "The red light R is also input at in-coupling diffractive optic 110G, is diffracted reflectively at in-coupling diffractive optic 
WITH RESPECT TO CLAIM 13, Schultz as set forth above discloses the waveguide of claim 12 including one in which
the first in-coupling diffractive optic (110G) splits the first input set of image-bearing beams into
a first subset of image-bearing beams that propagates along the first waveguide (beam G in Schultz Fig. 11A along waveguide 100) and
a second subset of image-bearing beams (along the B beam, from 110G to 110R) that is further diffracted by the third in-coupling diffractive optic (110B) for propagation along the second waveguide (22).
¶ 75, blue light B transmits through both in-coupling diffractive optics 110G and 110R and is diffracted at in-coupling diffractive optic 110B. The green light G is also input at in-coupling diffractive optic 110G and is diffracted there. This beam is conveyed through waveguide substrate S2 via TIR to turning grating TGc and to out-coupling diffractive optic 120g.
WITH RESPECT TO CLAIM 14, Schultz as set forth above discloses the waveguide of claim 13 including one in which
the second in-coupling diffractive optic (110R) splits the second input set of image-bearing beams into a third subset of image-bearing beams that propagates along the first waveguide (red light along dashed-line-beam R) 
¶ 75, blue light B transmits through both in-coupling diffractive optics 110G and 110R and is diffracted at in-coupling diffractive optic 110B. Double-sided light guide 100 can be stacked above or below single-sided imaging light guide 22. Coupling of two double-sided light guides 100 can provide four color channels in a similar manner.
WITH RESPECT TO CLAIM 15, Schultz as set forth above discloses the waveguide of claim 13 including one in which
the image-bearing beams of the first (green light) and second (blue light) subsets differ in wavelength band.
WITH RESPECT TO CLAIM 16, Schultz as set forth above discloses the waveguide of claim 14 including one in which
the image bearing light beams of the third and fourth subsets differ in angular range.
Schultz, ¶ 73, "the opposite side diffractive optics can also be arranged for conveying different portions of the field of view, where the opposite side diffractive optics are optimized for conveying different angular ranges of the image bearing light beams".

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Schultz as set forth above in view of U.S. Patent Application Publication No. 2017/0276948 of Welch et al. (Welch).
WITH RESPECT TO CLAIM 2, Schultz as set forth above discloses the waveguide 
the first in-coupling diffractive optic is offset with respect to the second in-coupling diffractive optic to avoid interacting with the second subset of image-bearing light beams and
the second in-coupling diffractive optic is offset with respect to the first in-coupling diffractive optic to avoid interacting with the first subset of image-bearing light beams.
Welch discloses a virtual and augmented reality systems and methods that includes (Fig. 9A, ¶ 293 and adjacent):
a first in-coupling diffractive optic is offset with respect to the second in-coupling diffractive optic to avoid interacting with the second subset of image bearing light beams and
the second in-coupling diffractive optic is offset with respect to the first in-coupling diffractive optic to avoid interacting with the first subset of image-bearing light beams.
Per ¶ 293 and illustrated in figure 9A:
the in-coupling optical elements 700, 710, 720 may be laterally offset from one another. In some embodiments, each in-coupling optical element may be offset such that it receives light without that light passing through another in-coupling optical element.
It would have been obvious to a person having ordinary skill in the art to use the first in-coupling diffractive optic offset with respect to the second in-coupling diffractive .

Conclusion
Applicant’s publication US 20200319461 A1 of October 8, 2020 is cited, as are several patent publications sharing inventors with the present application.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to diffractive control of optical images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571.  The examiner can normally be reached on most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
February 13, 2021